Citation Nr: 1713973	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-24 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot/ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1986 and from March 2003 to July 2003.  The Veteran also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefit currently sought on appeal.

The Board remanded the appeal in March 2015 and requested the RO schedule the Veteran for another VA examination, obtain any outstanding treatment records and readjudicate her claims.  A VA examination was conducted in August 2015.  The RO then returned the appeal to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last provided a VA examination in connection with her left foot/ankle claim in August 2015.  The examiner opined that her conditions were less likely than not caused or aggravated by active duty service; however, the examiner did not address periods of ACDUTRA or INACDUTRA.  Specifically the examiner stated that there was no medical record of acute ankle or foot pain or exacerbation during or shortly after active duty in 2003.  However, a review of her treatment records reveals that the Veteran made several complaints of foot/ankle pain and swelling to both VA and private doctors.  She was also excused from participating in physical readiness training in April 2006, September 2007 and March 2008 due to left ankle pain.  The Veteran did not retire from the Reserves until October 2009 and had periods of both ACDUTRA and INACDUTRA.  

With regard to Reserve service, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014). 

In light of the above, the Board finds that the August 2015 VA opinion is not adequate and an addendum opinion is required.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions: 

1.  Attempt to obtain any outstanding treatment records that may be pertinent to her claim.  

2.  Return the claims file to the August 2015 examiner (or if she is unavailable, an examiner of appropriate knowledge and expertise) to provide an addendum opinion as to the etiology of the Veteran's left foot/ankle condition. 

Provide the examiner a list of all active duty, ACDUTRA and INADUCTRA periods. 

It's left to the examiner's discretion whether to reexamine the Veteran.  

The VA examiner must provide the following opinions: 

a.  Identify the earliest manifestations of a left foot/ankle condition and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified foot/ankle condition:

(1) had its onset during active service, or within one year following separation from service, 

(2) or was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA 

(3) or was caused or permanently aggravated by any injury sustained during a period of INACDUTRA;

3.  After completion of the above, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


